Citation Nr: 0305861	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1991) for residuals of a gunshot wound to the right 
foot resulting from treatment at a Department of Veterans 
Affairs medical facility from February 1995 to April 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit on appeal.


FINDINGS OF FACT

A current disability or additional disability claimed as 
residuals of a gunshot wound as a result of medical treatment 
by the Department of Veterans Affairs is not demonstrated by 
objective clinical evidence.


CONCLUSION OF LAW

Gunshot wound residuals of the right foot resulting from 
treatment by the Department of Veterans Affairs is not 
established.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA admission notes dated February to April 1995 show that the 
veteran was seen for a gunshot wound to the right foot.  The 
veteran reported that he accidentally shot himself in the 
right foot with a .22 and complained of pain and numbness.  
The note indicates that the veteran initially went to Chester 
County Hospital where he was given a tetanus shot and was 
released to see the orthopedic doctor on Monday.  It was 
noted that the right foot was intact with moderate amount of 
bloody drainage.  Dressing change three times a day was to 
start the following day.  Intermittent needle therapy was 
started for antibiotics.  The notes indicate that the 
following day the veteran was released to home with his wife.  
X-rays showed findings consistent with a gunshot wound at the 
mid-portion of the right foot including a comminuted fracture 
at the distal aspect of the third metatarsal.  Progress note 
dated March 1995 indicates foreign bodies were not to be 
removed from foot and there was no indication of sepsis.  
April 1995 progress noted indicated that the cast was removed 
and foot was healed.  The veteran was advised to allow for 
normal activity.  

Private medical record from K.B, M.D., dated May 1995 
indicates that the veteran accidentally shot himself in the 
foot several weeks prior and continued to have pain and 
discomfort when walking.  It was noted that the veteran 
initially had pain in the external part of the wound without 
an open exploration or debridement.  He was seen at the VA 
were he was treated with a case and antibiotics.  The veteran 
reported it hurt when he walked.  The examiner noted that x-
rays revealed that there is a foreign body and a large 
fragment under the 3rd metatarsal fracture.

Admission record from Chester County Hospital dated May 1995 
indicates that the veteran was admitted for exploration of 
the foot with removal of foreign body and drainage of abscess 
and IV antibiotic treatment.  Progress notes dated May 1995 
indicates that the veteran was status post removal of foreign 
body of the right foot and the bullet was lodged underneath 
the foot and it was the source of both sepsis and pain.  It 
was noted that the veteran had done much better since it's 
been removed and has had no pain and the wound was healing 
well.  The examiner noted that he was worried about the 
possibility of osteomyelitis since the bullet area seemed to 
be infected and the veteran did have a bone fracture, or in 
other words had a compound fracture.  It was noted that the 
veteran also had a cast for a long period of time without the 
benefit of antibiotic therapy.  The examiner noted that the 
veteran was at risk for the possibility of bone osteomyelitis 
and that the veteran would be watched.  A June 1995 note 
indicated that the veteran was doing much better and the 
wound was healed with no swelling, redness, swelling, or 
drainage.  Tenderness was noted as minimal and the wound was 
clean and healing well.  The dressing was discontinued.  

At his October 1998 Travel Board hearing, the veteran 
testified that he accidentally shot himself in the foot with 
a .22 rifle.  The veteran indicated that he went to the VA 
hospital where he was admitted and x-rays taken.  He 
testified that he was kept for observation and was released 
with antibiotics and pain medication and was later put in a 
cast for 5 to 6 months.  The veteran contends that he asked 
the VA physician to remove the bullet but he refused.  The 
veteran indicated he went to his private doctor and he had 
the bullet removed at the Chester County Hospital.  He stated 
he was not currently under any treatment for his foot.  He 
complained of a pinching feeling in his right foot and took 
Tylenol.  

At his July 1999 VA examination, the veteran reported being 
shot in the right foot and being treated conservatively with 
a cast and later was treated for an abscess in the right foot 
that had to be drained.  The veteran indicated that he did 
not have any current residual problems with his right foot 
with the exception of occasional pain.  It did not continue 
to swell and did not have any drainage from either wound.  He 
indicated that it did take time in order for the wound to 
heal previously, but did not require special shoes.

The examination showed a well healed circular scar on the 
dorsum of the right foot and a well healed stellate appearing 
scar on the plantar surface of the foot, both just proximal 
to the metatarsal heads in the forefoot in the second and 
third metatarsal head region.  The entire right lower 
extremity was slightly diminished in sensation compared to 
the left lower extremity, with no focalization to the sensory 
loss referable to the gunshot wound.  He had flexion and 
extension of all toes, which was fairly symmetric to the 
contra lateral side.  He did have overlap of the third toe 
over the fourth toe on the right, which was not present on 
the left.  X-rays showed some metallic fragments surround the 
distal third metatarsal.  Old trauma involved the head of the 
third metatarsal.  The examiner noted that there was an 
infection after the gunshot wound to the right foot, which 
was most likely caused, by the foreign body of the bullet 
localized in his foot and was appropriately treated with 
minimal sequelae at the time, other than scarring.

At his August 2000 VA examination, the examiner indicated 
that the sensation was intact with the exception of directly 
over the scar on the third toe.  There was no active range of 
motion over the third phalanx of the right foot and no 
evidence of active infection.

At his September 2000 VA examination, the veteran reported 
numbness on the lateral dorsum of his foot with no real 
complaints of pain.  The examination of the right foot showed 
a well-healed bullet wound that was approximately the size 
from a .22 caliber pistol.  He was numb just lateral to this 
and this wound was over the third metatarsal mid portion.  He 
had flexion and extension of all toes, with the exception of 
his fifth toe, which appeared to have slight clawing.  The 
examiner noted that it did not appear secondary to 
neuromuscular difficulty, however, appeared to be a normal 
variant for the veteran.  X-rays showed two views of the 
right foot which appeared to be an old fracture involving the 
distal portion of the third metatarsal.  Some metallic 
shrapnel was identified surrounding this same area.  No bony 
findings were noted.  The examiner noted that he could not 
find any evidence of large deficits and/or deficiencies and 
the veteran actually did not complain of much in the way of 
difficulties concerning this other than numbness.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA hospital admission notes 
dated February to April 1995; VA progress note dated March 
1995; private medical record from K.B., M.D., dated May 1995; 
admission record from Chester County Hospital dated May 1995; 
transcript of October 1998 Travel Board hearing; VA 
examinations dated July 1999, August 2000, and September 
2000.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In January 1999, the issue was remanded for a VA examination.  
By letter dated May 2002, the RO informed the veteran about 
his rights in the VA claims process and what evidence was 
necessary to establish entitlement to the benefit sought and 
what information or evidence the RO needed from the veteran.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to compensation or DIC is established under 38 
U.S.C.A § 1151 when it is determined that there is additional 
disability or death resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination. Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  See 38 CFR § 3.358; Brown v. 
Gardner, 115 S. Ct. 552 (1993); 130 L. Ed.2d 462 (1993).

Title 38 U.S.C.A. § 1151 was amended by Section 422 of Public 
Law 104-204.  In Jones v. West, 12 Vet. App. 460, 463-464 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted that amendments to 38 U.S.C.A. § 1151 
which were promulgated in 1996 were expressly made applicable 
by Congress only to claims filed on or after October 1, 1997.  
The new version of the law is less favorable to claimants and 
is effective with respect to claims filed on or after October 
1, 1997.  This veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 was filed in October 1995, 
and the old version of the law applies to it.  Under the old 
version of the law, compensation under 38 U.S.C.A. § 1151 did 
not require any showing of fault on the part of VA; it 
required merely that there be a causal connection between the 
medical or surgical treatment and the injury.  See 38 
U.S.C.A. § 1151 (West 1991); Brown v. Gardner, 513 U.S. 115, 
119 (1994).  All claims for benefits under § 1151 filed prior 
to October 1, 1997 must be adjudicated under the provisions 
of § 1151 as they existed prior to that date.  See VAOPGCPREC 
40-97.

For claims under the provisions of 38 U.S.C.A. § 1151 filed 
prior to October 1, 1997, the statute provided, in pertinent 
part, that: Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of this title, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under this chapter and DIC under chapter 13 of this title 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (effective prior to October 1, 1997).

The regulatory framework developed by the VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior to 
November 1991, the VA had long interpreted 38 U.S.C.A. § 1151 
to require a showing of fault on the part of the VA or the 
occurrence of an accident to establish entitlement to 
compensation under § 1151 for adverse consequences of VA 
medical treatment based on the regulatory provision found at 
38 C.F.R. § 3.358(c)(3), (4).

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the Court invalidated 38 
C.F.R. § 3.358(c)(3), holding that that portion of the 
regulation was unlawful because it exceeded the authority of 
the Secretary of the VA and violated the statutory rights 
granted to veterans by Congress under § 1151.  The Secretary 
appealed the decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
subsequently concluded that the VA's regulations interpreting 
§ 1151 as requiring fault or accident were entitled to no 
deference and held that 38 C.F.R. § 3.358(c)(3) was invalid.  
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  On December 
12, 1994, the Supreme Court similarly held that the VA was 
not authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as provided by 38 C.F.R. § 3.358(c)(3).  
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed.2d. 
462 (1994).

On March 16, 1995, amended regulations which conformed to the 
Supreme Court's decision were published, effective 
retroactively to November 25, 1991.  The fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3) was deleted; 38 C.F.R. 
§ 3.358(c)(3) now provides that compensation is not payable 
for the "necessary consequences" of proper treatment to which 
the veteran consented.  The final regulatory amendments were 
adopted on May 23, 1996, and codified at 38 C.F.R. 
§ 3.358(c), effective July 22, 1996.

Title 38 C.F.R. § 3.358 provides, in pertinent part, that:

(a) Generally, where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.

(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern:

(1) The [claimant's] physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.

(c) Cause.  In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  (4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self-interest. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

In the instant appeal, the veteran has claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a self-inflicted gunshot wound to the right 
foot, claimed as a result from his treatment at the VAMC.

Under the applicable law and regulations cited above, in 
order to warrant compensation under 38 U.S.C.A. § 1151, the 
evidence must show " . . . an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, . . ., and [that] such injury or aggravation 
results in additional disability to or the death of such 
veteran . . . ." 38 U.S.C.A. § 1151 (effective prior to 
October 1, 1997).  To the same point, 38 C.F.R. § 3.358(a) 
provides that: "Where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of . . . medical or surgical treatment, . . . 
compensation will be payable for such additional disability."

In determining that additional disability exists, the 
claimant's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  38 C.F.R. § 3.358(b)(1).

Analysis

As previously noted, in order to warrant compensation under 
38 U.S.C.A. § 1151, the evidence must show " . . . an injury, 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, . . . , and 
[that] such injury or aggravation results in additional 
disability to or the death of such veteran . . . ." 38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).  To the 
same point, 38 C.F.R. § 3.358(a) provides that: "Where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of . . . medical or surgical 
treatment, . . . compensation will be payable for such 
additional disability."

The record in this case does not establish the current 
presence of any disability or additional disability in the 
veteran as a result of VA treatment of the gunshot wound to 
the foot.  At the July 1999 VA examination, the examiner 
noted that the veteran's infection after the gunshot wound to 
the right foot was most likely caused by the foreign body of 
the bullet localized in the foot and was appropriately 
treated with minimal sequelae at the time.  At his September 
2000 VA examination, the examiner noted that the veteran was 
numb just lateral to the well healed wound and the wound was 
over the third metatarsal mid portion.  He had flexion and 
extension of all toes, with the exception of his fifth toe, 
which appeared to have slight clawing.  The examiner noted 
that it did not appear secondary to neuromuscular difficulty, 
however, and appeared to be a normal variant for the veteran.  
The examiner noted that he could not find any evidence of 
large deficits and/or deficiencies and the veteran actually 
did not complain of much in the way of difficulties 
concerning this, other than numbness.  Therefore, a 
disability warranting compensation under the provisions of 38 
U.S.C.A. § 1151 is not established.

In reaching this decision, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In light of the above, it is found that the evidence does not 
show that the veteran suffers any additional disability as 
the result of a self-inflicted gunshot wound to the right 
foot treated at a VA facility.  Therefore, his claim for 
compensation pursuant to 38 U.S.C.A. § 1151 must be denied.


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a gunshot wound to the right foot is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

